Citation Nr: 0716280	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-41 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated 40 percent disabling.

2.  Entitlement to an initial evaluation greater than 10 
percent for tinnitus, to include entitlement to a separate 
compensable evaluation for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for an 
increased evaluation in excess of 40 percent for bilateral 
hearing loss and granted him service connection and a 10 
percent evaluation for tinnitus, effective December 31, 2002 
(the date on which he reopened his claim).  


FINDINGS OF FACT

1.  A 40 percent evaluation for bilateral hearing loss has 
been in continuous effect for a period of over 20 years, 
since November 1985.

2.  The veteran's bilateral hearing loss is manifested by an 
exceptional pattern of hearing impairment, and is manifested 
by Level VI hearing acuity in the right ear and Level VI 
hearing acuity in the left ear.

3.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for bilateral hearing loss have not been met; the current 40 
percent evaluation is preserved and will not be reduced.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951(b), 4.86, 
Diagnostic Code 6100 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background and analysis: Entitlement to an increased 
evaluation for bilateral hearing loss, currently rated 40 
percent disabling.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's 
application to reopen his hearing loss claim for a rating 
increase was received in December 2002.  He was notified of 
the provisions of the VCAA in correspondence dated in June 
2003, and again in March 2006.  Thereafter, the RO rendered 
the July 2003 rating decision now on appeal.    

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim for an increased 
rating for bilateral hearing loss and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Pursuant to the veteran's claim, VA provided him with two 
audiological examinations, conducted in July 2003 and April 
2005, to assess the current state of his bilateral hearing 
loss.  The reports of these examinations have been associated 
with the evidence.  Furthermore, the veteran has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  In correspondence dated in September 2006, 
the veteran and his representative stated that they had no 
additional evidence to present in support of the claim.  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to increased rating and earlier effective date 
claims.  Shortly thereafter, in correspondence dated in March 
2006, the veteran was duly advised of the VCAA provisions in 
compliance with the Court's ruling in Dingess.  Therefore, to 
move forward with adjudication of this appeal would not cause 
any prejudice to the veteran.

The veteran has been granted service connection for bilateral 
hearing loss in a June 1973 rating decision.  Since that 
time, his hearing acuity progressively worsened and has been 
rated as 40 percent disabling since November 1985.  (Rating 
decisions since then indicate that there was some controversy 
regarding this evaluation, as it was predicated on obsolete 
rating criteria.  However, it was finally determined by the 
RO that the veteran's 40 percent evaluation for bilateral 
hearing loss should not be reduced, and the net result has 
been that it has remained in continuous effect since November 
1985.)  The veteran now contends that his hearing impairment 
has become even more significantly disabling and warrants the 
assignment of an evaluation greater than 40 percent.

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations for defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85 (2006).

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Exceptional patterns of hearing impairment.

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  (Authority: 38 U.S.C. 1155)

38 C.F.R. § 4.86 (2006).

Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average.

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97 
98-
104 
105
+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The objective medical tests used by VA to assess the extent of 
hearing impairment are performed without the test subject 
wearing hearing aids.  (See 38 C.F.R. § 4.85(a) (2006))  
Therefore, the veteran's level of audiological impairment is 
based on his unassisted hearing acuity and the testing 
protocols negate any contention he may present to the effect 
that his need of hearing aids forms a basis for an increased 
rating.

The report of a VA audiological evaluation conducted in July 
2003 shows that the veteran's pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
60
70
75
70
65
70
LEFT
60
70
75
70
70
71

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 80 percent in the left ear.  The 
diagnosis was moderately-severe to severe hearing loss, 
bilaterally.  Evaluating this test score based on Table VI, 
the veteran's right ear hearing acuity is at Level IV and his 
left ear is at Level IV.  This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a 
10 percent evaluation.  However, as the veteran's hearing loss 
meets the criteria for exceptional patterns of hearing 
impairment, hearing acuity in each ear may be rated under 
Table VIA, based only upon puretone threshold average, 
pursuant to 38 C.F.R. § 4.86.  Evaluating this test score 
based on Table VIA, the veteran's right ear hearing acuity is 
at Level VI and his left ear is at Level VI.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 4.85, 
is entitled to a 30 percent evaluation.  

The report of a VA audiological evaluation conducted in April 
2005 shows that the veteran wore hearing aids in both ears.  
His pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
60
70
75
65
70
70
LEFT
55
70
75
70
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 80 percent in the left ear.  The 
diagnosis was severe hearing loss, bilaterally.  Evaluating 
this test score based on Table VI, the veteran's right ear 
hearing acuity is at Level III and his left ear is at Level 
IV.  This level of hearing acuity, as reflected on Table VII 
of 38 C.F.R. § 4.85, is entitled to a 10 percent evaluation.  
However, as the veteran's hearing loss meets the criteria for 
exceptional patterns of hearing impairment, hearing acuity in 
each ear may be rated under Table VIA, based only upon 
puretone threshold average, pursuant to 38 C.F.R. § 4.86.  
Evaluating this test score based on Table VIA, the veteran's 
right ear hearing acuity is at Level VI and his left ear is at 
Level VI.  This level of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, is entitled to a 30 percent 
evaluation.  

As indicated in the above discussion, the veteran's 40 
percent evaluation for bilateral hearing loss is technically 
not supported by the rating criteria currently used to 
evaluate severity of hearing loss.  However, as this 40 
percent evaluation has been in continuous effect since 
November 1985 for a period of over 20 years, it is preserved 
under the provisions of 38 C.F.R. § 3.951(b) (2006) and thus 
cannot be reduced absent a demonstration that it was based on 
fraud.  The Board concludes that upon application of the 
rating schedule to the aforementioned facts, the objective 
findings remain insufficient to support the assignment of an 
evaluation greater than 40 percent for bilateral 
sensorineural hearing loss.  The veteran's appeal must 
therefore be denied.

Although the veteran's bilateral hearing loss is severe, the 
impairment produced by it is adequately reflected by the 40 
percent evaluation currently assigned.  As there is no 
evidence of an exceptional or unusual disability picture 
associated with the veteran's bilateral hearing loss, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, the Board is not required to discuss the possible 
application of an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2006).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).

Factual background and analysis: 
Entitlement to an initial evaluation greater than 10 percent 
for tinnitus, to include entitlement to a separate 
compensable evaluation for each ear.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The Board has considered whether 
further development of this claim is warranted under the 
Veterans Claims Assistance Act (VCAA) or previously existing 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  However, as will be further discussed below, this 
claim is being denied as a matter of law; therefore, no 
further development under the VCAA or previously existing law 
is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004). 

The RO granted the veteran service connection and a 10 
percent evaluation for tinnitus by rating decision dated in 
July 2003.  The effective date of the award was from December 
31, 2002.  The veteran now seeks an increased rating in 
excess of 10 percent for tinnitus, to include assignment of a 
separate 10 percent evaluation for each ear.  His essential 
contention is that because his tinnitus is perceived in both 
ears, he is thus entitled to a separate evaluation for each 
ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260 (2006).  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).


ORDER

An increased evaluation greater than 40 percent for bilateral 
hearing loss is denied.

An initial evaluation greater than 10 percent for tinnitus, 
to include entitlement to a separate compensable evaluation 
for each ear, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


